Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 1 of 13 PageID: 990




 James M. McDonnell, Esq. (Bar ID# 030572001)
 JACKSON LEWIS P.C.
 200 Connell Drive, Suite 2000
 Berkeley Heights, New Jersey 07922
 Tel: 908.795.5200
 ATTORNEYS FOR DEFENDANT
 CAPSUGEL US, LLC

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 CPM CONSULTING LLC AND                       :
 MARTINO RIVAPLATA,                           :
                                              :   Case No. 2:19-cv-16579-JMV-JBC
                        Plaintiffs,           :
                                              :
            vs.                               :
                                              :   DECLARATION IN SUPPORT OF TAXATION
 CAPSUGEL US, LLC                             :   OF COSTS
                                              :
                        Defendant.            :
                                              :

                  TALLEY R. PARKER, of full age, declares as follows:

                  1.    I am an attorney in the State of Texas and a Principal with the law firm of

 Jackson Lewis P.C., the attorneys for Defendant Capsugel US, LLC (“Defendant”). I have been

 admitted pro hac vice for the purposes of representing Defendant in this lawsuit. This declaration

 is based on my personal knowledge and review of Jackson Lewis P.C.’s business records, and is

 submitted in support of Defendant’s application for an award of its taxable costs in this action

 pursuant to 28 U.S.C. § 1920, Rule 54 of the Federal Rules of Civil Procedure, and Rule 54.1 of

 the Local Civil Rules of this Court. As the prevailing party, Defendant seeks recovery of its

 taxable costs in the amount of $1,635.16.

                  2.    Annexed hereto as Exhibit 1 is a true and correct copy of the Order on

 Defendant’s Motion for Summary Judgment in favor of Defendant, dated September 21, 2020,

 and entered on the docket in this case on September 21, 2020.
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 2 of 13 PageID: 991




                3.      Annexed hereto as Exhibit 2 is Defendant’s Bill of Costs.

                4.      Annexed hereto as Exhibit 3 are true and correct copies of invoices for the

 transcription costs (i.e., costs of transcripts and reporter appearances) incurred and paid by

 Defendant in connection with the deposition of Plaintiff Martino Rivaplata on May 14, 2019.

 This deposition transcript was used in connection with Defendant’s motion for summary

 judgment. The amount of the transcription costs, $641.84, is included in the Bill of Costs under

 “Fees for printed or electronically recorded transcripts necessarily obtained for use in the case.”

                5.      Annexed hereto as Exhibit 4 are true and correct copies of invoices for the

 transcription costs (i.e., costs of transcripts) incurred and paid by Defendant in connection with

 the deposition of Muralidhar Nuggehalli on June 13, 2019. This deposition transcript was used in

 connection with Defendant’s motion for summary judgment. The amount of these transcription

 costs, $993.32, is included in the Bill of Costs under “Fees for printed or electronically recorded

 transcripts necessarily obtained for use in the case.”

                6.      The total amount of transcription costs, $1,635.16, is entered in the Bill of

 Costs under “Fees for printed or electronically recorded transcripts necessarily obtained for use in

 the case.”

                7.      The costs set out in the Bill of Costs and listed above are correctly stated,

 allowable by law, and were actually and necessarily incurred in the case.

                WHEREFORE, declarant requests that costs in the amount of $1,635.16 be taxed

 against Plaintiffs CPM Consulting LLC and Martino Rivaplata in favor of Defendant in this

 action.




                                                   2
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 3 of 13 PageID: 992




                   I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

 foregoing is true and correct.

                                       By:    /s/       Talley R. Parker
                                                        Talley R. Parker

 Dated: October 5, 2020

 4850-1954-6060, v. 1




                                                    3
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 4 of 13 PageID: 993




                Exhibit 1
Case
 Case2:19-cv-16579-JMV-JBC
       2:19-cv-16579-JMV-JBC Document
                              Document96-1
                                       93 Filed
                                           Filed 09/21/20
                                                 10/05/20 Page
                                                          Page 15 of
                                                                  of 113PageID:
                                                                         PageID:986
                                                                                 994




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


  CPM CONSULTING LLC and MARTINO
  RIVAPLATA,

                   Plaintiffs,                                 Civil Action No. 19-16579

            v.                                                          ORDER

  CAPSUGEL US LLC,

                   Defendant.


 John Michael Vazquez, U.S.D.J.

           For the reasons set forth in the accompanying Opinion, and for good cause shown,

           IT IS on this 21st day of September, 2020,

           ORDERED that Defendant’s motion for summary judgment (D.E. 82) is GRANTED in

 part and DENIED in part; and it is further

           ORDERED that Defendant’s motion as it pertains to Plaintiff’s classification as an

 independent contractor is DENIED. Defendant’s motion is otherwise GRANTED; and it is

 further

           ORDERED that the Clerk of the Court is directed to close this matter.



                                                ______________________________
                                                John Michael Vazquez, U.S.D.J.
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 6 of 13 PageID: 995




                Exhibit 2
        Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 7 of 13 PageID: 996
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                         DistrictDistrict
                                                                    __________    of NewofJersey
                                                                                           __________
                     CPM Consulting, LLC and                                                     )
                     Martino Rivaplata, Plaintiffs,
                                                                                                 )
                                          v.                                                     )         Case No.: 2:19-cv-16579
                  Capsugel US, LLC, Defendant.
                                                                                                 )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         09/21/2020                  against          CPM Consulting, LLC et al.             ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                1,635.16

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $     1,635.16
SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:              s/ Talley R. Parker
                          Name of Attorney: Talley R. Parker
For:                                                       Capsugel US, LLC                                                                          Date:          10/05/2020
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
      Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 8 of 13 PageID: 997
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                       Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total        Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 9 of 13 PageID: 998




 JACKSON LEWIS P.C.
 200 Connell Drive, Suite 2000
 Berkeley Heights, New Jersey 07922
 (908) 795-5200
 Attorneys for Defendant
 Capsugel US, LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 CPM CONSULTING, LLC AND                           Civil Action No.: 2:19-cv-16579-JMV-JBC
 MARTINO RIVAPLATA,

                      Plaintiffs,
        v.

 CAPSUGEL US, LLC,                                 DEFENDANT CAPSUGEL US, LLC’S
                                                   BILL OF COSTS ITEMIZATION
                      Defendant.


 #    Item                                                                      Amount
 1.   Deposition Transcript of Martino Rivaplata [Elite Deposition – Invoice#       $641.84
      34160] submitted in connection with motion for summary judgement
      (including exhibits and electronic copies)
 2.   Deposition Transcript of Muralidhar Nuggehalli [DepoLink Court                $993.32
      Reporting – Invoice#: 524142] submitted in connection with motion for
      summary judgement (including exhibits and electronic copies)
                                                                      TOTAL:       $1,635.16




 BILL OF COSTS ITEMIZATION                                                               PAGE 1
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 10 of 13 PageID: 999




                 Exhibit 3
        Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 11 of 13 PageID: 1000

                                                                                                                 INVOICE
                                                                                                     Invoice No.                Invoice Date                 Job No.

                                                                                                        524142                     6/6/2019                   23369

                                                                                                       Job Date                                 Case No.

                                                                                                       5/14/2019             3:17-CV-030259-S

                                                                                                                                  Case Name

                                                                                              CPM Consulting, LLC., et al., vs. Capsugel US, LLC

        Talley R. Parker
        Jackson Lewis, P.C. - Dallas                                                                                           Payment Terms
        500 N. Akard Street
                                                                                              Net 30
        Suite 2500
        Dallas, TX 75201



 ORIGINAL TRANSCRIPT OF:
        Martino Rivaplata                                                                                     94.00 Pages              @             5.00             470.00
               Administrative Fee                                                                                1.00                  @            60.00              60.00
               Exhibit Tabs                                                                                   14.00                    @             0.50               7.00
               Exhibits (B&W)                                                                                 56.00 Pages              @             0.89              49.84
               Binding                                                                                           1.00                  @            10.00              10.00
               Shpg & Handing for Exhibits/Read & Sign, Etc.                                                     1.00 Each             @            45.00              45.00

                                                                                                              TOTAL DUE >>>                                         $641.84
 Client Matter No.   : 411217

 Thank you for your business. Our terms are net 30 days from date of the invoice. All delinquent accounts shall bear interest at a rate of
 1.5% per month (18% annum), or the maximum legal rate of interest, if less, commencing 10 days after the invoice date. If you have any
 questions regarding this invoice, please contact the accounting department at (214) 698-5199.

 Signature for acceptance of services represented by this invoice.

 X____________________________________________________ Date__________

                                                                                                              (-) Payments/Credits:                                     0.00
                                                                                                              (+) Finance Charges/Debits:                               0.00
                                                                                                              (=) New Balance:                                      $641.84



Tax ID: XX-XXXXXXX                                                                                                                 Phone: 214-520-2400      Fax:214-520-2008

                                                          Please detach bottom portion and return with payment.



 Talley R. Parker                                                                            Invoice No.           :   524142
 Jackson Lewis, P.C. - Dallas                                                                Invoice Date          :   6/6/2019
 500 N. Akard Street
 Suite 2500                                                                                  Total Due             :   $641.84
 Dallas, TX 75201




                                                                                             Job No.               :   23369
Remit To:   Elite Deposition Technologies, Inc.                                              BU ID                 :   EDT
            Corporate Office                                                                 Case No.              :   3:17-CV-030259-S
            400 N. St. Paul Street
            13th Floor, Suite 1340                                                           Case Name             :   CPM Consulting, LLC., et al., vs. Capsugel
            Dallas, TX 75201                                                                                           US, LLC
Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 12 of 13 PageID: 1001




                 Exhibit 4
        Case 2:19-cv-16579-JMV-JBC Document 96-1 Filed 10/05/20 Page 13 of 13 PageID: 1002

                                                                                                                INVOICE
                                                                                                   Invoice No.            Invoice Date                 Job No.

                                                                                                      34160                 6/21/2019                   37820

                                                                                                     Job Date                            Case No.

                                                                                                     6/13/2019

                                                                                                                           Case Name

                                                                                            CPM Consulting LLC v. Capsugel US, LLC

        Melanie Uremovich, Esq
        Jackson Lewis, P.C.                                                                                             Payment Terms
        500 North Alard
                                                                                            Payable upon receipt
        Suite 2500
        Dallas, TX 75201



 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Muralidhar N. Nuggehalli                                                                           136.00 Pages                                         496.40
              Exhibit                                                                                      118.00 Pages                                           59.00
              5-Day Expedited Delivery                                                                     136.00 Pages                                         437.92

                                                                                                            TOTAL DUE >>>                                   $993.32
                                                                                                            AFTER 7/21/2019 PAY                            $1,067.82

 Thank you for your business and your prompt payment.

                                                                                                            (-) Payments/Credits:                                  0.00
                                                                                                            (+) Finance Charges/Debits:                           0.00
                                                                                                            (=) New Balance:                                 993.32




Tax ID: XX-XXXXXXX                                                                                                                         Phone: 214-520-2400      Fax:

                                                        Please detach bottom portion and return with payment.


                                                                                           Job No.          : 37820                BU ID            : DEPOLINK
 Melanie Uremovich, Esq                                                                    Case No.         :
 Jackson Lewis, P.C.                                                                       Case Name        : CPM Consulting LLC v. Capsugel US, LLC
 500 North Alard
 Suite 2500
 Dallas, TX 75201                                                                          Invoice No.      : 34160               Invoice Date      : 6/21/2019
                                                                                           Total Due        : $993.32



                                                                                             PAYMENT WITH CREDIT CARD

                                                                                            Cardholder's Name:
                                                                                            Card Number:
                                                                                            Exp. Date:                       Phone#:
Remit To:   DepoLink Court Reporting & Litigation
            Support Services                                                                Billing Address:
            100 Eagle Rock Avenue                                                           Zip:                   Card Security Code:
            Suite 140                                                                       Amount to Charge:
            East Hanover, NJ 07936
                                                                                            Cardholder's Signature:

                                                                                            Email:
